Exhibit 10.5

 

LOGO [g339061g96c99.jpg]

Date: May 7, 2012

To: Executive Name

Re: Discretionary Cash Award Agreement

As part of our ongoing review of company plans and agreements, we have reviewed
the Discretionary Cash Award Agreements for the following awards (collectively,
your “Award”) granted by Collective Brands, Inc., a Delaware corporation and its
affiliates and subsidiaries (the “Company”):

 

  •  

2011 Discretionary Cash Award of $XXXX

 

  •  

2010 Discretionary Cash Award of $XXXX

Paragraph 1(a) of your Award previously provided that you would forfeit the
Award if you are not employed (for any reason) on the three year anniversary of
the effective date of your Award, which is defined as the “Payment Date” in your
Award. The terms of the original Award are identified in your Fidelity Account
under the CBI Cash Award heading as “CASHSLT”.

We are pleased to share with you some recent modifications to the terms of your
Award which relate to your eligibility to receive a prorated or full payment of
your Award as a result of certain events as well as to provide some additional
clarifications:

 

  •  

Involuntary Termination Prior to a Change of Control: If, prior to the Payment
Date and prior to a Change of Control (as defined below), you are (i) terminated
by the Company without cause or for good reason (as defined in your employment,
change of control, or other similar agreement) or (ii) terminated due to your
death or “permanent disability” (as defined below) you will receive a prorated
portion of your award within 30 days of such termination. The proration will be
calculated as the number of days you are actively employed during the award
period, divided by the total number of days in the award period.

 

  •  

Involuntary Termination Following a Change of Control: If, following a Change of
Control, but prior to the Payment Date, you are (i) terminated by the Company
without cause or for good reason (as defined in your employment, change of
control, or other similar agreement) or (ii) terminated due to your death or
“permanent disability”, you will receive the full (i.e., non-prorated) award
within 30 days of such termination.

For the purposes of your Award, a “Change of Control” is as defined in the 2006
Stock Incentive Plan, as amended and restated, and as may be further amended and
restated from time to time. “Permanent Disability” is defined as a permanent and
total disability which enables you to be eligible for and receive a disability
benefit under the Federal Social Security Act.



--------------------------------------------------------------------------------

In addition to the above modifications, please note that notwithstanding
anything to the contrary in your Award, your Award was not granted under any
Company plan, including, without limitation, the 2006 Stock Incentive Plan or
the Company’s Incentive Compensation Plan.

Further, for the avoidance of doubt, pursuant to Section 2 of your Award,
amounts paid or payable pursuant to your Award will not be treated as
compensation for purposes of computing or determining any additional benefit or
payment under any plan of or agreement with the Company or any of its affiliates
or subsidiaries.

The subject matter and contents of this letter are confidential and should be
maintained in strict confidence at all times. Except as required by law, you
will not disclose the terms of this letter, other than to your spouse or
financial advisor, provided that such individual(s) similarly agree to maintain
this letter confidential.

This Agreement and/or the rights hereunder shall be freely assignable by the
Company. This Agreement shall inure to the benefit of the Company, its
successors and assigns, including any corporation in which the Company may be
merged or which may succeed to its assets or business. In the event of your
death or permanent disability, this Agreement shall inure to the benefit of and
be enforceable by your heirs, executors, administrators and legal
representatives.

Please indicate your acceptance of the terms and conditions of this letter by
signing where indicated below and return this letter to Sally Burk, Collective
Brands Human Resources, by May 25, 2012. Also, please retain a copy of this
letter for future reference to ensure you have complete details regarding the
terms of your Award.

Sincerely,

 

LOGO [g339061g10b51.jpg]

Betty Click

Senior Vice President, Human Resources

AGREED AND ACKNOWLEDGED:

 

              Signature     

 

Date